The solicitor asked the prosecutrix if she told defendant about being pregnant. There was objection and exception to this question. The question was not answered responsively, and no motion was made to exclude the answer that was *Page 84 
made. Presumably the defendant was satisfied with the answer.
It was competent to prove by prosecutrix that defendant carried her away about the time the child was born, as tending to prove an admission by the defendant that he was responsible for her condition.
The proof of the age of the prosecuting witness was relevant as part of the res gestæ.
For impeachment purposes it was relevant to prove that defendant had been convicted of a felony, but the question calling for this evidence was not answered, and hence in any event there was no injury.
There is no error in the record, and the judgment is affirmed.
Affirmed.